DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an amendment filed on 12/03/2020.
Claims 1-2 are pending. Applicant has amended claim 1 and cancelled claim 3.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “carbon content of 11.2 to 12.1 wt%”.  In order provide further clarity in the claim, it is suggested to amend “carbon content of 11.2 to 12.1 wt%” to “carbon content of 11.2 to 12.1 wt%, based on a total weight of the silica aerogel”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 is amended to recite, a silica aerogel having a tap density of 0.030 to 0.070 g/mL and a carbon content of 11.2 to 12.1 wt%.  While there is support for a silica aerogel having a tap density of 0.032 to 0.070 g/ml and a carbon content of 11.2 to 12.1wt% (Specification, [0089] - TABLE 1), there is no support to broadly recite a silica aerogel having a tap density of 0.030 to 0.070 g/ml and a carbon content of 11.2 to 12.1 wt%, as presently claimed.
However, claim 2 does not raise 35 U.S.C. 112(a) new matter issue, given claim 2 remedies the above deficiency of claim 1 by further reciting, “wherein the silica aerogel having a tap density of 0.032 to 0.070 g/mL”, which is supported by the originally filed disclosure (Specification, [0089] - TABLE 1).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Currently abstract is less than 50 words in length.  It is suggested to have the abstract with a single paragraph within the range of 50 to 150 words in length.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 10,494,265 B2 in view of Cho et al (WO2015119431). Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘265 teaches silica aerogel having tap density 0.03 to 0.10 g/ml (claims 1, 3, meets claims 1-2 tap density of 0.30-0.070 g/ml and 0.032 to 0.070 g/ml). 
‘265 does not explicitly disclose or suggest silica aerogel having a carbon content of 11.2-12.1 wt%.
However, Cho teaches silica aerogel having tap density of 0.05-0.17 g/ml (reads upon presently claims 1-2 tap density of 0.030-0.070 g/ml and 0.032 to 0.070 g/ml) and carbon content greater 9.0 (meets claimed carbon content of 11.2-12.1 wt%, paragraphs 0149-0150).
Given that Cho and ‘265 are making hydrophobic silica aerogel having tap density that meets the claimed tap density, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to include the carbon content of Cho with ‘265 which will increase the hydrophobicity of silica aerogel as taught by Cho (paragraph 0150).
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of co-pending Application No. 15/736,725. Although the co-pending application ‘725 teaches silica aerogel having tap density of 0.05-0.3 g/ml % (claim 19 of ‘725) which reads upon presently claims 1-2 of tap density 0.030-0.070 g/ml and 0.032 to 0.070 g/ml and carbon content of greater than 5wt% (claim 18 of ‘725, meets carbon content of 11.2 to 12.1 wt%).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Cho et al (WO2015119431).
Regarding Claims 1-2, Cho teaches silica aerogel having tap density of 0.05-0.17 g/ml (overlaps claimed range of presently claims 1-2 tap density of 0.030-0.070 g/ml and 0.032 to 0.070 g/ml) and carbon content greater 9.0 wt%(meets claimed carbon content of 11.2-12.1 wt%, paragraphs 0149-0150).
Given that Cho teaching tap density and carbon content of silica aerogel reading upon that respectively recited in Applicant’s claims, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to choose tap density and carbon content that includes the claimed tap density and carbon content that is suitably for tap density and carbon content. As set forth in MPEP 2144.05, in the case where the claimed range 

Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Kim et al (US PGPUB No.: 2016/0280557 A1).

Regarding Claims 1-2, Kim teaches silica aerogel having tap density of 0.05-0.17 g/ml (overlaps claimed range of presently claims 1-2 tap density of 0.030-0.070 g/ml and 0.032 to 0.070 g/ml) and carbon content greater 9.0 (meets claimed carbon content of 11.2-12.1 wt%, paragraphs 0140-0141, claim 34).
Given that Kim teaching tap density range and carbon content of silica aerogel reading upon that respectively recited in Applicant’s claims, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to choose tap density and carbon content that includes the claimed tap density and carbon content that is suitably for tap density and carbon content. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Kim et al (US PGPUB No.: 2017/0369326 A1).
Regarding Claims 1-2, Kim teaches silica aerogel having tap density of 0.03-0.15 g/ml  (reads upon presently claims 1-2 tap density of 0.30-0.070 g/ml and 0.032 to 0.070 g/ml, paragraph 0066) and carbon content 9-12 wt% (overlaps claimed carbon content of 11.2-12.1 wt%, paragraph 066, claim 20).


Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Huang et al (WO2016163670).
Regarding Claims 1-2, Huang teaches aerogel (i.e., silica aerogel) having tap density of 0.04-0.2 g/ml (overlaps claimed of presently claims 1-2 tap density of 0.030-0.070 g/ml and 0.032 to 0.070 g/ml, paragraph 0029) and carbon content greater 9.0 wt% (meets claimed carbon content of 11.2-12.1 wt%, paragraphs 0033-0034, 0036).
Given that Huang teaching tap density range and carbon content of silica aerogel reading upon that respectively recited in Applicant’s claims, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to choose tap density and carbon content that includes the claimed tap density and carbon content that is suitably for tap density and carbon content.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.  Applicant has amended claim 1 and cancelled claim 3. 
In response to the amendment filed 12/03/2020, it is agreed that Guillier (FR 2989888) does not meet the amended present claims 1-2.  Guillier does not disclose or suggest silica aerogel having a carbon content of 11.2-12.1 wt% as presently claimed. Therefore, the previous 35 U.S.C. 102 (a)(1) and/or 103 rejection over Guillier is withdrawn from the record. 
In response to the amendment filed 12/03/2020, it is agreed that nonstatuory double patenting rejection for US Patent NO.: 10,526,207, US Patent NO.: 10,494,265, US Patent No.: 9,834,446, co-pending application 15/527,663(now patented US Patent NO.:10,294,111), co-pending application 15/537,205 (now patented US Patent No.: 10,336,621), co-pending application 15/537,188 (now patented US Patent No.:10,399,857) has been withdrawn since the cited references does not explicitly disclose or suggest presently claimed silica aerogel having carbon content of 11.2-12.1 wt% and/or tap density of 0.030 to 0.070 g/mL.
However, upon further consideration, nonstatutory double patenting rejection has been maintained over co-pending application 15/736,725 and US patent No.: 10,640,629 in view of Cho (WO2015119431) as mentioned above.
In response the amendment filed on 12/03/2020, it is agreed that cited references (Cho-WO2015119431, Kim et al-USPGPUB No.: 2016/0280557 A1, Kim et al–USPGPUB No.: 2017/0369326 and Huang et al-WO2016163670) do not anticipate the amended claim 1 as presently claimed therefore the previous 35 U.S.C. 102(a)(1) rejection has been withdrawn.  However upon further consideration, examiner has made the rejection over 35 U.S.C. 103 using previously cited references.
Applicant argues that Kim (USPGPUB No.: 2016/0280557) fails to teaches each and every element of claim 1 which is tap density 0.030 to 0.70 g/mL and carbon content 
See remarks on p.4.
The examiner respectfully traverse as follow:
As applicant provided the tables 1-2, 4 and 6, applicant’s remarks on page 4, which shows the tap density more than 0.70 g/mL but reference as whole teaches the range of tap density which can be from 0.05-0.17 g/ml (overlaps claimed range of 0.030-0.070 g/ml and 0.032 to 0.070 g/ml) and carbon content greater 9.0 wt% (meets claimed carbon content of 11.2-12.1 wt%, paragraphs 0140-0141, claim 34).  
It is noted that applicant merely points to Kim’s tables 1-2, 4 and 6 with working examples to support the position which teaches tap density of over 0.70 g/ml, however, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Even if the claimed range of tap density is not disclosed as “preferred embodiment” of Kim, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.975 (1989). MPEP 2123 I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Applicant argues that Kim (USPGPUB No.: 2017/0369326) teaches the tap density that overlaps claimed ranges of claims 1 and 2 but the carbon content is less than 11.2 
See remarks on p.5.
The examiner respectfully traverse as follow:
As applicant provided the table 1 of Kim reference (‘326), applicant’s remarks on page 5, which shows the carbon content of less than 11.2 wt% but reference as whole teaches carbon content 9-12 wt% (see paragraph 0066).
It is noted that applicant merely points to Kim’s tables 1 with working examples to support the position which teaches carbon content less than 11.2wt%, however, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Even if the claimed carbon content is not disclosed as “preferred embodiment” of Kim, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.975 (1989). MPEP 2123 I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Applicant argues that Cho (WO 2015119431) teaches the tap density more than 0.70 g/mL as shown in tables 1-2, 4 and 6.
See remarks on p.5.
The examiner respectfully traverse as follow:

It is noted that applicant merely points to Cho’s tables 1-2, 4 and 6 with working examples to support the position which teaches tap density of over 0.70 g/ml, however, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Even if the claimed range of tap density is not disclosed as “preferred embodiment” of Kim, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.975 (1989). MPEP 2123 I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Applicant argues that Huang (WO 2016163670) teaches the tap density of 0.2 g/m3 was used in the working examples and does not meet the presently claimed claims 1-2 tap density of 0.030-0.070 g/mL and 0.032 to 0.070 g/mL. 
See remarks on p.6.
The examiner respectfully traverse as follow:
As applicant makes remarks that Huang teaches in the examples for tap density of 0.2 g/cm3 but however as pointed out above, that Huang teaches tap density range 
It is noted that applicant merely points to Huang’s working examples to support the position which teaches tap density of 0.2 g/cm3, however, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Even if the claimed range of tap density is not disclosed as “preferred embodiment” of Kim, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.975 (1989). MPEP 2123 I.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Applicant makes further remarks that amended claim 1 of the present invention is characterized in that tap density of the silica aerogel is 0.030 g/mL to 0.070 g/mL and the carbon content is 11.2-12.1 wt%. However the cited references don’t disclose silica aerogel having the same properties as claimed, i.e., first forming silica wet gel which is used as basic skeleton to which second silica wet gel is then organically bonded and further have more improved resistance to the shrinkage of the pores during drying process.  
See, remarks on page 6.

The examiner respectfully traverse as follow:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/09/2021